Name: Commission Regulation (EEC) No 1790/86 of 10 June 1986 derogating from Regulation (EEC) No 2042/75 concerning the length of validity of export licences for cereal-based compound feedingstuffs for animals
 Type: Regulation
 Subject Matter: agricultural activity;  tariff policy;  foodstuff
 Date Published: nan

 11 . 6 . 86 Official Journal of the European Communities No L 156/15 COMMISSION REGULATION (EEC) No 1790/86 of 10 June 1986 derogating from Regulation (EEC) No 2042/75 concerning the length of validity of export licences for cereal-based compound feedingstuffs for animals tion which was suspended by Commission Regulation (EEC) No 1488/86f); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 355/86 (2), and in particular Article 12 (2) thereof, Whereas Annex II to Commission Regulation (EEC) No 2042/75 0, as last amended by Regulation (EEC) No 3536/84 (4), fixes the period of validity of export licences for cereal-based compound feedingstuffs, among other products listed in Article 1 (d) of Regulation (EEC) No 2727/75, up to the end of the fourth month following that in which the licence was issued ; Whereas Article 8 of Council Regulation (EEC) No 2743/75 0 as amended by Regulation (EEC) No 2560/77 0, states that when the export refund is fixed in advance it must be adjusted according to the threshold price for maize applicable on the date of export ; whereas however this might lead to an advantageous position for exports after 30 June 1986 of compound feedingstuffs based on cereals other than maize and it is therefore necessary to limit the validity of licences for export of cereal-based compound feedingstuffs to the end of June 1986 ; Whereas this measure will make it possible to re-establish advance fixing of export licences for the products in ques HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Annex II of Regulation (EEC) No 2042/75, the last day of validity of export licences, issued up to 30 June 1986, for products falling within subhea ­ ding 23.07 B I of the Common Customs Tariff, shall be not later than 30 June 1986. Article 2 Regulation (EEC) No 1488/86 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall not apply to licences issued before the date of entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 118 , 7 . 5. 1986, p. 1 . (3) OJ No L 213, 11 . 8 . 1975, p. 5 . (&lt;) OJ No L 330, 18 . 12 . 1984, p. 12. 0 OJ No L 281 , 1 . 11 . 1975, p. 60 . M Ol No L 303. 28 . 11 . 1977, p. 1 . n OJ No L 130, 16 . 5 . 1986, p. 33 .